Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response and amendments to the claims, filed 05/24/2022, have been received and entered.  Claims 4-5, 9, and 14-20 have been cancelled.  Claims 21-30 have been newly added.  Claims 1-3, 6-8, 10-13, and 21-30 are pending and allowed.

Election of Species Requirement is Withdrawn
The requirement to elect a species from among the patentably distinct species of NCGC compounds, as set forth in the Office action mailed on 12/09/2021 at pages 5-8, has been reconsidered in view of Applicants’ amendments to the claims, which are now limited to two structurally related species.  Specifically, the requirement to elect a species of NCGC compound is withdrawn.  Claim 12, directed to administering both of the compounds recited in amended Claim 1, is no longer withdrawn from consideration.

Status of Rejections Set Forth in the February 24, 2022 Non-Final Office Action
In reply to the rejection of claim 1 on the basis that is contains an improper Markush grouping of alternatives, Applicant now amends claim 1 to recite only two structurally related species, differing only in one substituent (i.e., 4-methoxyphenyl vs. furan-2-yl).  Accordingly, the rejection is withdrawn.
In reply to the rejection of claims 1-8, 10-11, and 13 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of a subject the term “derivative of any of the foregoing”, as set forth at p.8-9 of the previous Office Action dated February 24, 2022, Applicant now amends claim 1 to delete said term. Accordingly, the rejection is withdrawn.  
In reply to the rejection of claims 1-8, 10-11, and 13 under 35 U.S.C. §112, 1st Paragraph as lacking written description of claimed prodrugs, metabolites, or derivatives “of any of the foregoing” [compounds], as set forth at p.9-15 of the previous Office Action dated February 24, 2022, Applicant now amends claim 1 to delete the phrase “or a prodrug, metabolite, or derivative of any of the foregoing”. Accordingly, the rejection is withdrawn.  
In reply to the rejection of claims 1-8, 10-11, and 13 under 35 U.S.C. §112, 1st Paragraph as lacking enablement, as set forth at p.15-27 of the previous Office Action dated February 24, 2022, Applicant now amends claim 1 to be limited to treating Flavivirus infection that is a dengue virus infection or a Zika virus infection comprising administration of one or two structurally related species.  Accordingly, the rejection is withdrawn.  
In reply to the rejection of claims 1-8, 10-11, and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,096,927, as set forth at p.27-28 of the previous Office Action dated February 24, 2022, Applicant now amends claim 1 to be limited to treating Flavivirus infection that is a dengue virus infection or a Zika virus infection comprising administration of one or two structurally related species that are not encompassed by the ‘927 patent claims.  Accordingly, the rejection is withdrawn.  
Having overcome all of the rejections set forth in the previous Office Action dated February 24, 2022, Claims 1-3, 6-8, 10-13, and 21-30 are in condition for allowance.

Conclusion
	Claims 1-3, 6-8, 10-13, and 21-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Anderson/Primary Examiner, Art Unit 1629